Winkler, J.
The public road the appellant is charged with having unlawfully obstructed is described in the indictment as a certain public road, lawfully established and classified as a first-class road.
The pleader has perhaps been more particular in describing the offense than was necessary. It is not perceived that in an indictment for obstructing a public road, otherwise sufficient, it is absolutely necessary to charge the particular class of road; but, when the offense charged is described with unnecessary particularity, it is necessary to prove the offense as described in the indictment, at least substantially. Rose v. The State, 1 Texas Ct. App. 400; Courtney v. The State, ante, p. 257, and authorities there cited.
It nowhere appears from the evidence as set out in the statement of facts that the road mentioned was ever lawfully established as a first-class road, as it is described to be in the indictment. The verdict, on account of this deficiency, is contrary to the evidence, and the court below *384erred in refusing a new trial on the sixth ground set out in the motion for a new trial.
Other interesting questions are presented in the record and discussed by counsel in their briefs, but have not been considered, as they may not arise again in the case. For the error above set out the judgment of the County Court is reversed and the cause remanded.

Reversed and remanded.